DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The line numbers used in this section refer to the line counts of the individual claims.
Claims 13, 23, and 30 are objected to because of the following informalities:  
Claim 13, line 7: “the data volume” should read -- data volume --.  The term “data volume” is being used in a generic sense and is not necessarily intended to be a specific element for future reference, but this is a first mention of a data volume.  Therefore, the word “the” should not be used.
Claim 23, lines 3-4, and claim 30, lines 3-4: “the continuous history” should read -- a continuous history --.  The term “continuous history” is being used in a generic sense, but this is a first mention of a continuous history being documented.  Therefore, the word “the” should not be used.
Appropriate correction is required.
Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: access securing unit … in claims 22 and 29, and warning system … in claims 24 and 31.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specification interpretations of the structure is as follows:
Based on the embodiments described in paragraph [0023] of the specification, the access securing unit
Based on paragraph [0027] of the specification, the warning system is interpreted as having indirect structure through being an integrated interface or software within the overall axle-monitoring hardware system.  Since the warning system processes and produces an output signal for the axle-monitoring system, it at least associated with processing and transmitting electronics.  As an element giving intended functionality to generic computer parts, the warning system is an essentially integrated element of an overall software and hardware combination that has known structure as a whole.
Claim Rejections - 35 USC § 112
The line numbers used in this section in regards to locations in the claims refer to the line counts of the individual claims.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, line 7, recites the limitation “the acquired physical data”.  There is insufficient antecedent basis for this limitation in the claim and/or the intended reference is unclear.  For examination purposes, examiner has interpreted that “the acquired physical data” is intended to be either -- acquired physical data -- or else -- the acquired physical variables --.  While “the acquired physical data” is potentially referring back to acquired physical variables in lines 5-6 of claim 13, it could Claims 14-32 are rejected for the same reason based on their dependencies on claim 13.
Claim 14, lines 1-2, claim 15, line 1, claim 16, line 1, claim 17, line 1, recite the limitation "the at least one sensor”.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, examiner has interpreted that “the at least one sensor” in claims 14-17 is intended be -- the plurality of sensors -- in reference to the previously mentioned plurality of sensors in claim 13, line 3.  However, based on this interpretation, claim 14 fails to further advance the limitations of claim 13 and leads to the additional 35 USC § 112(d) rejection below.  This interpretation is the most logical interpretation, since, if the claim is actually meant to convey that a single sensor is capable of detecting all three physical variables of claim 13 simultaneously (i.e. if language were modified to “at least one sensor” as a new element), then enablement and/or written description issues would be raised.  For example, a sensor configured to detect temperature may possibly use the temperature value as an indicator of material stress, but the same sensor would not be capable of also detecting axle speed.  The specification fails to explain or give an example of a type of sensor that could perform such a function or even give an example of a sensor capable of performing two of the measurements with a single sensor.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 14, the claim depends on claim 13, which recites “… wherein the plurality of sensors are configured to acquire a multiplicity of different physical variables …”.  Under the above claim interpretation, which avoids rejections under 35 USC 112(a), claim 14 has the same meaning as what prior claim 13 recites.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-25, 27-29, and 31 are rejected under 35 U.S.C. 101 as being directed to non-statutory (abstract idea) subject matter without integration into a practical application and without significantly more.  
Claims 13-32 recite a device for axle-monitoring (i.e. a machine).  Therefore, claims 13-32 are within at least one of the four statutory categories.
Base claim 13 recites only data acquisition, data output, and system components and contains no mental process steps.  Therefore, claim 13 is not rejected under 35 USC § 101.  Claims 14-19, 26, 30, and 32 recite details regarding the data acquisition methods, mounting locations, and/or types of signals acquired and are not rejected under 35 USC § 101 for the same reason.  However, claims 20-25, 27-29, and 31 introduce a mental process under the judicial exception to the claims on which they depend, which is explained in detail below:
The combination of claims 13-20 recite:
An axle-monitoring system of a chassis of a utility vehicle of a truck or trailer configured to acquire data on at least one axle of the chassis, comprising:
a plurality of sensors configured to acquire at least one physical variable is arranged on the at least one axle;
wherein the plurality of sensors are configured to acquire a multiplicity of different physical variables;
wherein, in order to reduce the data volume, the acquired physical data are stored in clustered groups;
wherein the acquisition comprises at least the following physical variables: a temperature of the axle, a material stress of the axle and a speed at which the axle is moving; and
wherein the axle-monitoring system also comprises a memory for storing the acquired physical data.  
… wherein the multiplicity of different physical variables comprises at least the acquisition of one of the following physical variables: acquiring a pressure which is present at the axle, acquiring an oscillation which has occurred at the axle, acquiring a positive or a negative acceleration with which the axle is accelerated or braked, acquiring location data by means of GPS, acquiring moisture on or around the axle, acquiring an air pressure at the axle, acquiring a roadway route, in particular a negative gradient of a roadway or a type of roadway, acquiring material changes of the axle, in particular an electrical resistance, acquiring distances or positions of the axle with respect to a roadway or with respect to another axle, and/or acquiring corrosion on the axle.  
… wherein the plurality of sensors are arranged and configured in such a way that the different physical variables are acquired at various locations on the chassis or at a central location on the chassis.  
… further comprising:
a controller configured to evaluate or pass on data.”  
a controller configured to evaluate or pass on data …” is equivalent to a mental process of receiving external information (i.e. via visual or audible inputs), and deciding to ignore or consider the data.  If deciding to consider the data, the evaluation is a broad term and is equivalent to merely drawing various conclusions about the data.  Since there is no particular degree of accuracy required with any of the above-mentioned observations, analyses, and decisions, a human mind, in coordination with basic senses and/or viewing printed data parameters/values, could easily complete these tasks mentally.  Therefore, the claim recites at least a mental process under the judicial exception.
The mental process is not integrated into a practical application because generic hardware is mentioned in these claims as: a) “an axle-monitoring system …”, b) “a plurality of sensors …”, and c) “a controller …”. Claim limitations describe sensors to gather data and computing devices with functionalities that are internal to generic processors (or human mind), and nothing received, analyzed, generated, or transmitted is utilized to improve the functionality of the hardware components.  Therefore, the sensors/hardware/processors are merely used as tools to carry out the functions of the claim. 
The mental process is not integrated into a practical application because the data being processed is insignificant extra-solution activity.  In consideration of the un-bolded limitations in italics above, recited from claims 13, 18, and 19, the sensors are merely acquiring different types of data to be utilized for a later mental process, or else the data is stored in a particular way prior to any mental process.  Even if the data were stored following the mental process, no outputs are utilized to transform physical elements or to perform or induce actions in the physical world.  Further, the limitation in claim 19: “… the plurality of sensors are arranged and configured in such a way that the different physical variables are acquired at various locations on the chassis or at a central location on the chassis.” is  Thus, all limitations regarding data acquisition and data handling amount to merely extra-solutionary data inputs and outputs.  
Thus, there are no elements in claims 13 and 18-20 that integrate the judicial exception of claim 20 into a practical application.
This judicial exception does not recite additional elements that are sufficient to amount to significantly more, because of the same reasons as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
If a claim limitation under its broadest reasonable interpretation recites limitations of a mental process, without integrating into a practical application and without significantly more, then it falls within the “Mental Processes” grouping of Abstract Ideas under the judicial exception.  Accordingly, claim 20 is ineligible under 35 USC 101.
Claim 21 includes the rationale for rejection of claim 20, as stated above.  However, claim 21 introduces additional limitations:
“… wherein the controller is configured to output a fault message if an evaluation of an acquired physical variable reveals that at least one parameter, acquired the at least one axle, of a physical variable deviates from a specified standard.”  This limitation is adding to the mental process by including an additional analysis of a deviation of a parameter and determining a fault condition.  However, for the same reasons as mentioned above that data is merely being interpreted and/or guiding decisions related to the data in a mental process, this additional evaluation is also a mental process.  Further, no degree of accuracy is required for detecting the fault condition.  Regarding the outputting of a fault message, this is merely additional extra-solutionary activity (i.e. data output). The fault message can be interpreted as internal to the processing and is not necessarily an audible or visual signal.  This is equivalent to taking mental note that a fault condition exists after considering the data 
Claim 22 includes the rationale for rejection of claim 20, as stated above.  However, claim 22 introduces additional limitations:
“… an access-securing unit configured to limit access to the acquired physical data to selected persons or selected external systems.”  This limitation is adding to the mental process by including a decision to convey or to not convey any conclusions of the mental process to other people and/or systems.  An output is not claimed, and this limitation amounts to merely making the decision.  Therefore, in the absence of any other limitations that integrate the judicial exception into a practical application or amount to significantly more, claim 22 also recites an abstract idea under the judicial exception.
Claim 23 includes the rationale for rejection of claims 20 and 22, as stated above.  However, claim 23 introduces additional limitations:
“… wherein the at least one axle has an axle identifier to which the acquired physical variables can be linked or to which the axles in the chassis of the utility vehicle can be linked, in order to document the continuous history of the at least one axle in the chassis.”  This limitation is adding to the mental process by including a further detail regarding the data acquisition method, which does not preclude the previous data gathering from being extra-solutionary activity, nor does it preclude the previous mental process from being performed in a human mind.  Such identifiers could easily be included as supplemental information to a printed data set being viewed by a person, and even if the information were to affect the decision making, the mental process still takes place.  Therefore, in the 
Claim 24 includes the rationale for rejection of claims 20 and 22-23, as stated above.  However, claim 24 introduces additional limitations:
“… wherein the axle-monitoring system is connected to a warning system which outputs a warning message after a deviation of a parameter of an acquired physical variable from setpoint values stored in the controller is detected.”  Similar to the rationale for claim 21 regarding producing an internal fault message, this limitation is adding to the mental process by including an additional analysis of a deviation of a parameter and determining a warning output.  However, for the same reasons as mentioned above that data is merely being interpreted and/or guiding decisions related to the data in a mental process, this additional evaluation is also a mental process.  Further, no degree of accuracy is required for detecting the condition that leads to the warning message.  Regarding the outputting of a warning message, this is merely additional extra-solutionary activity (i.e. data output). The warning message can be interpreted as internal to the processing and is not necessarily an audible or visual signal.  This is equivalent to taking mental note that a warning condition exists after considering the data deviation.  Even if a mental result were somehow transmitted externally by a physical means at the end of the mental process, the output is not necessarily utilized to affect or control anything in the physical world and would still be extra-solutionary activity.  Therefore, in the absence of any other limitations that integrate the judicial exception into a practical application or amount to significantly more, claim 24 also recites an abstract idea under the judicial exception.
Claim 25 includes the rationale for rejection of claims 20 and 22-24, as stated above.  However, claim 25 introduces additional limitations:
“… wherein the axle-monitoring system is mounted on a trailer which is connected to the utility vehicle.”  These additional details regarding the mounting of the physical system apparatus have 
Claims 27-28 recite limitations that are analogous to claims 20-21, respectively, and are dependent on only claim 13, which includes only extra-solutionary and generic hardware limitations, as explained above.  Therefore, claims 27-29 are rejected on the same premise as mental processes and are ineligible under 35 USC 101.
Claim 29 recites limitations that are analogous to claim 22 regarding a decision-making mental process.   Although claim 29 only depends on claim 13 and not on the mental process within claim 20, claim 29 includes a mental process on its own, for the reasons stated above for claim 22, and is only preceded by the extra-solutionary activity and generic hardware within claim 13.  Therefore, claim 29 is also rejected as a mental process and is ineligible under 35 USC 101.
Claim 31 recites limitations that are analogous to claim 24 regarding a decision-making mental process and an extra-solutionary data output.   Although claim 31 only depends on claim 13 and not on the mental process within claim 20, claim 31 includes a mental process on its own, for the reasons stated above for claim 24, and is only preceded by the extra-solutionary activity and generic hardware within claim 13.  Therefore, claim 31 is also rejected as a mental process and is ineligible under 35 USC 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14, 16, 18-19, 26, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2003/0051933; hereinafter Bell; a publication of IDS reference US 6,578,648), in view of White et al. (US 2008/0084289; hereinafter White), still further in view of Khatavkar et al. (US 2014/0238146; hereinafter Khatavkar), and yet still further in view of Calhoun et al. (US 2007/0230270; hereinafter Calhoun).
claim 13, Bell discloses: 
An axle-monitoring system of a chassis of a utility vehicle of a truck or trailer configured to acquire data on at least one axle of the chassis, comprising: (Fig. 1-3; para. [0002]; para. [0007]-[0008]; and para. [0019]-[0020]:  Conditions of an axle of a vehicle are monitored for performing adjustments of operating conditions.  The system is intended for use on heavy-duty trucks, possibly having a trailer, which are utility vehicles.)
a plurality of sensors configured to acquire at least one physical variable is arranged on the at least one axle; (Fig. 1-3; Fig. 5: elements 80 and 94; and para. [0019]-[0020]:  A plurality of sensors detect information from each relevant vehicle axle.)
wherein the plurality of sensors are configured to acquire a multiplicity of different physical variables; (para. [0019]-[0021]; para. [0026]; para. [0030]; para. [0033]; and para. [0036]:  The plurality of sensors detect different types of information from each relevant vehicle axle and adjacent structures.)
…
wherein the acquisition comprises at least the following physical variables: … and a speed at which the axle is moving; and (para. [0004]-[0005]; para. [0009]; para. [0019]-[0021]; para. [0026]; and para. [0034]:  With the intention of determining an axle speed differential value, the wheel speed is measured from sensors associated with the axle (e.g. “the front non-drive axle 14 includes wheel speed sensor 80”), which are effectively also measuring the speed of the axle that the wheels are connected to.  Ultimately, axle speed is what needs to be derived from the measurement in order to calculate an axle speed differential.)
…
Bell does not explicitly disclose:
wherein, in order to reduce the data volume, the acquired physical data are stored in clustered groups;
a temperature of the axle, a material stress of the axle…
wherein the axle-monitoring system also comprises a memory for storing the acquired physical data.  
However, it would have been obvious to one of ordinary skill in the art that the teaching/disclosure of Bell leads to the conclusion that the electronic controller described in paragraphs [0020]-[0021] would require a memory in order to accomplish the results provided by the invention (para. [0020]: lines 9-13).  Considering that the electronic controller “receives and collects information from the sensors” and then “compares this information to desired conditions and generates various control signals”, at least temporary storage of information (i.e. RAM) is needed in order to determine desired conditions (i.e. previously stored parameters) and then to compare these to data that is being collected, where both of the predetermined parameters and the collection of new data requires some degree of storing values.  Storage of parameters in memory is also old and well-known in the art for systems that perform computing functions (i.e. computers) involving the comparing of values.
Bell does not disclose:
…
wherein, in order to reduce the data volume, the acquired physical data are stored in clustered groups;
wherein the acquisition comprises at least the following physical variables: a temperature of the axle, a material stress of the axle…
…
…
White, in the same field of endeavor, teaches:
An axle-monitoring system of a chassis of a utility vehicle of a truck or trailer configured to acquire data on at least one axle of the chassis, comprising: (para. [0012]; para. [0023]; para. [0031]; and para. [0032]: A system with axle spindle temperature measuring sensors and a controller are disclosed for monitoring and warning of high-temperature of an axle.)
a plurality of sensors configured to acquire at least one physical variable is arranged on the at least one axle; (para. [0012]; para. [0023]; para. [0031]; and para. [0032]: Same as above.)
…
wherein the acquisition comprises at least the following physical variables: a temperature of the axle, … (para. [0012]; para. [0023]; para. [0031]; and para. [0032]: Same as above.)
…
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the axle-monitoring system, the plurality of sensors configured to acquire at least one physical variable is arranged on the at least one axle, the plurality of sensors are configured to acquire a multiplicity of different physical variables and the wherein the acquisition comprises at least the following physical variables: … a speed at which the axle is moving of Bell with the wherein the acquisition comprises at least the following physical variables: a temperature of the axle of White for the benefit of further monitoring axle parameters (i.e. axle temperature) in order to be able to provide warnings and allow an operator to take corrective action, thereby reducing vehicle damage.  (Bell: para. [0026]; para. [0030]; para. [0033]; and para. [0036]: Different types of axle parameters are generally acquired for use in decision making, comprising wheel/axle speed, pressure of adjacent tires, axle proximity/suspension height, and weight distribution.  This leads to the conclusion that gathering of many relevant axle parameters is desirable in making decisions related to the axle and tires, and the associated vehicle adjustments.  White: para. [0002]; and para. [0008]: Axle spindle temperature is monitored to warn of undesirable operating conditions for a 
Bell in view of White does not disclose or teach:
…
wherein, in order to reduce the data volume, the acquired physical data are stored in clustered groups;
wherein the acquisition comprises at least the following physical variables: … a material stress of the axle, …
…
Khatavkar, in the same field of endeavor, teaches:
An axle-monitoring system of a chassis of a utility vehicle of a truck or trailer configured to acquire data on at least one axle of the chassis, comprising: (Fig. 1; para. [0002]; para. [0006]; para. [0017]; para. [0023]; and para. [0030]: A system with axle load measuring strain gauge(s) and a controller are disclosed for monitoring of load/strain/stress on an axle.)
a plurality of sensors configured to acquire at least one physical variable is arranged on the at least one axle; (Fig. 1; para. [0002]; para. [0006]; para. [0023]; and para. [0030]: Same as above, with emphasis on para. [0030] term: “strain gauge(s)”.)
…
wherein the acquisition comprises at least the following physical variables: … a material stress of the axle, … (Fig. 1; para. [0002]; para. [0006]; para. [0023]; and para. [0030]: Measuring of load and strain on an axle is equivalent to measuring a stress on the material, which is the axle housing and its material composition.)
…
axle-monitoring system, the plurality of sensors configured to acquire at least one physical variable is arranged on the at least one axle, the plurality of sensors are configured to acquire a multiplicity of different physical variables and the wherein the acquisition comprises at least the following physical variables: a temperature of the axle, … and a speed at which the axle is moving of Bell in view of White with the wherein the acquisition comprises at least the following physical variables: … a material stress of the axle of Khatavkar for the benefit of further monitoring axle parameters (i.e. axle strain/stress) in order to detect an overload condition, which would help in the avoidance of unsafe driving and component failure/damage that could result from an overload condition.  (Bell: para. [0026]; para. [0030]; para. [0033]; and para. [0036]: Different types of axle parameters are generally acquired for use in decision making, comprising wheel/axle speed, pressure of adjacent tires, axle proximity/suspension height, and weight distribution.  This leads to the conclusion that gathering of many relevant axle parameters is desirable in making decisions related to the axle and tires, and the associated vehicle adjustments.  Khatavkar: para. [0002]; para. [0004]; and para. [0006]: Axle load is monitored by a strain gauge (i.e. a sensor) to detect axle load on axle components, which would indicate that an unsafe overload condition exists.)
Bell, in view of White, further in view of Khatavkar does not disclose or teach:
…
wherein, in order to reduce the data volume, the acquired physical data are stored in clustered groups;
…
Calhoun, solving the same problem of saving space when storing sensor data, teaches:
…
wherein, in order to reduce the data volume, the acquired physical data are stored in clustered groups; (para. [0047]: Acquired sensor data is stored in clusters in order to save on storage space/reduce data volume.)
…
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the plurality of sensors configured to acquire at least one physical variable is arranged on the at least one axle, and the plurality of sensors are configured to acquire a multiplicity of different physical variables of Bell, in view of White, in view of Khatavkar, particularly regarding the data acquisition elements, with the acquired physical data are stored in clustered groups of Calhoun for the benefit of reducing data volume, as presented by the claim and also taught by Calhoun.  (The claim itself presents the problem needing to be solved, which would be a benefit if achieved: “in order to reduce data volume”.  Calhoun: para. [0047]: The problem is solved by storing data in clusters to “minimize the amount of storage required at the sensor”.)
Regarding claim 14, Bell, in view of White, further in view of Khatavkar, still further in view of Calhoun discloses or teaches:
The axle-monitoring system as claimed in claim 13, wherein the at least one sensor is configured to acquire the multiplicity of different physical variables.  (Bell: para. [0019]-[0021]; para. [0026]; para. [0030]; para. [0033]; and para. [0036]:  The plurality of sensors detect different types of information from each relevant vehicle axle and adjacent structures.  In consideration of the claim interpretation in the 35 USC § 112(b) section above, claim 14 is analogous to a claim 13 limitation.)
Regarding claim 16, Bell, in view of White, further in view of Khatavkar, still further in view of Calhoun discloses or teaches:
The axle-monitoring system as defined in claim 13, where the at least one sensor is configured to acquire the multiplicity of different physical variables continuously.  (Khatavkar: para. [0030], lines 
The same motivation as described in claim 13 above for combining Bell and White with Khatavkar applies to claim 16, with the additional rationale that this specific feature is mentioned in the context of the overall invention of Khatavkar, and the invention as whole is able to achieve the abovementioned benefits of considering Khatavkar.
Regarding claim 18, Bell, in view of White, still further in view of Khatavkar, yet still further in view of Calhoun discloses or teaches:
The axle-monitoring system as claimed in claim 13, wherein the multiplicity of different physical variables … (Bell: para. [0019]-[0021]; para. [0026]; para. [0030]; para. [0033]; and para. [0036]:  The plurality of sensors detect different types of information from each relevant vehicle axle and adjacent structures.) comprises at least the acquisition of one of the following physical variables: acquiring a pressure which is present at the axle, acquiring an oscillation which has occurred at the axle, acquiring a positive or a negative acceleration with which the axle is accelerated or braked, acquiring location data by means of GPS, acquiring moisture on or around the axle, acquiring an air pressure at the axle, acquiring a roadway route, in particular a negative gradient of a roadway or a type of roadway, acquiring material changes of the axle, in particular an electrical resistance, acquiring distances or positions of the axle with respect to a roadway or with respect to another axle, and/or acquiring corrosion on the axle.  (Based on the claim language “at least the acquisition of one of the following”, only one parameter is required.  Bell: para. [0008]; and para. [0030]: In regards to the claim limitations “acquiring a pressure which is present at the axle” and “acquiring an air pressure at the axle”, the tire pressure is monitored from the tire, which is a pressure measurement, particularly an air pressure measure, being taken “at” the axle.  The tire is adjacent to the axle, and the air pressure 
Regarding claim 19, Bell, in view of White, further in view of Khatavkar, still further in view of Calhoun discloses or teaches:
The axle-monitoring system as claimed in claim 18, wherein the plurality of sensors are arranged and configured in such a way that the different physical variables are acquired at various locations on the chassis or at a central location on the chassis. (Bell: Fig. 2-3; Fig. 5: elements 80 and 94; para. [0026]; and para. [0030]: Sensors (36) are shown in Fig. 2 as being located on the vehicle structure at a central location.  The plurality of sensors shown in Fig. 5 and the fact that these are associated with each specific axle or tire implies that the sensors may also be distributed locally for each axle and for each tire.  However, the claim language only requires that one of the two possibilities be met.)
Regarding claim 26, the claim recites analogous limitations to claim 19 above, while depending only on claim 13 and not also on claim 18.  Thus, claim 26 is broader in scope and is therefore rejected on the same premise and as claim 19.
Regarding claim 31, Bell, in view of White, further in view of Khatavkar, still further in view of Calhoun discloses or teaches:
The axle-monitoring system as claimed in claim 13, wherein the axle-monitoring system is connected to a warning system which outputs a warning message after a deviation of a parameter of an acquired physical variable from setpoint values stored in the controller is detected.  (Bell: para. [0021]: Audible and/or visual warnings are sent to a vehicle operator via a display screen, and this displayed information is based on comparing (i.e. checking for a deviation) measured conditions (i.e. acquired physical variables) to desired or ideal conditions (i.e. stored setpoint values) for the purpose of adjusting the actual conditions.  The warning alarms and displays presented to a vehicle operator would 
Regarding claim 32, Bell, in view of White, further in view of Khatavkar, still further in view of Calhoun discloses or teaches:
The axle-monitoring system as claimed in claim 13, wherein the axle-monitoring system is mounted on a trailer which is connected to the utility vehicle. (White: para. [0032]-[0033]: A warning light and related control module are mounted in a trailer, and the control module includes mounting ears for mounting to the frame of the trailer ([0033]: lines 14-17).)
The same motivation as described in claim 13 above for combining Bell with White applies to claim 32, with the additional rationale that this specific feature is mentioned in the context of the overall invention of White, and the invention as whole is able to achieve the abovementioned benefits of considering White.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, in view of White, still further in view of Khatavkar, yet still further in view of Calhoun, as applied to claim 13, and yet still further in view of Petrucelli et al. (US 2009/0109012; hereinafter Petrucelli).
Regarding claim 15, Bell, in view of White, further in view of Khatavkar, still further in view of Calhoun discloses or teaches:
The axle-monitoring system as defined in claim 13, where the at least one sensor is configured to acquire the multiplicity of different physical variables … (Bell: para. [0019]-[0021]; para. [0026]; para. [0030]; para. [0033]; and para. [0036]:  The plurality of sensors detect different types of information from each relevant vehicle axle and adjacent structures.)
Bell, in view of White, further in view of Khatavkar, still further in view of Calhoun does not disclose or teach:
 successively.  
Petrucelli, in the same field of endeavor of collecting sensor data from vehicle drive elements and solving the same problem of organizing collected sensor data, teaches:
… where the at least one sensor is configured to acquire the multiplicity of different physical variables successively.  (para. [0006]: Multiple types of tire information (i.e. tire pressure and tire identity) are obtained from a plurality of sensors, which gather data through periodic transmissions and also for each tire successively.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the axle-monitoring system as defined in claim 13, and the at least one sensor is configured to acquire the multiplicity of different physical variables of Bell, in view of White, further in view of Khatavkar, still further in view of Calhoun with the at least one sensor is configured to acquire the multiplicity of different physical variables successively of Petrucelli for the general benefit of informing a vehicle user of vehicle information automatically, without the user having to exit the vehicle (i.e. improved convenience), where the above specific method taught by Petrucelli is a part of the overall method that would achieve this benefit. (Petrucelli: para. [0004])
Regarding claim 17, Bell, in view of White, further in view of Khatavkar, still further in view of Calhoun, yet still further in view of Petrucelli discloses or teaches:
The axle-monitoring system as defined in claim 13, where the at least one sensor is configured to acquire the multiplicity of different physical variables at predefined points in time.  (Petrucelli: (para. [0006]: Multiple types of tire information (i.e. tire pressure and tire identity) are obtained from a plurality of sensors, which gather data through periodic transmissions and also for each tire successively. 
The same motivation as described in claim 15 above for combining Bell, White, Khatavkar, and Calhoun with Petrucelli applies to claim 17.
Claims 20-21, 27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, in view of White, still further in view of Khatavkar, yet still further in view of Calhoun, as applied to claims 13 and 18-19, and yet still further in view of Gagnon et al. (US 2002/0196136; hereinafter Gagnon).
Regarding claim 20, Bell, in view of White, still further in view of Khatavkar, yet still further in view of Calhoun discloses or teaches:
The axle-monitoring system as claimed in claim 19, further comprising:
a controller configured to evaluate … data. (Bell: para. [0021]: The controller evaluates data but does not also pass on data.  Interpreting “evaluate or pass” as intending to be a single data analysis configuration with two different possible outcomes, Bell discloses only the first portion of the configuration.)
Bell, in view of White, still further in view of Khatavkar, yet still further in view of Calhoun does not disclose or teach:
…
a controller configured to evaluate or pass on data.  
Gagnon, in the same field of endeavor, teaches:
…
a controller configured to evaluate or pass on data.  (para. [0015]; and para. [0061]: The comparison of measured axle vibration/oscillation/acceleration data from sensors to prescribed vibration conditions is an evaluation of the data, and the filtering of erroneous data is equivalent to passing on the data (i.e. a removal of false/bad data).)
axle-monitoring system as claimed in claim 19 further comprising: a controller configured to evaluate … data of Bell, in view of White, still further in view of Khatavkar, yet still further in view of Calhoun with the a controller configured to evaluate or pass on data of Gagnon for the benefit preventing unnecessary disabling of the vehicle due to erroneous determination of a disabling condition, by filtering out erroneous data (i.e. passing on data) (Gagnon: para. [0061]).  Additionally, the consideration of Gagnon by one of ordinary skill in the art at the time of the invention would provide the benefit of further monitoring axle parameters (i.e. axle vibration/oscillation) in order to detect a hazardous wheel condition, consequently alerting a driver of a vehicle and potentially mitigating the hazard and reducing vehicle component damage.  (Bell: para. [0026]; para. [0030]; para. [0033]; and para. [0036]: Different types of axle parameters are generally acquired for use in decision making, comprising wheel/axle speed, pressure of adjacent tires, axle proximity/suspension height, and weight distribution.  This leads to the conclusion that gathering of many relevant axle parameters is desirable in making decisions related to the axle and tires, and the associated vehicle adjustments.  Gagnon: para. [0001]-[0004]; and para. [0030]-[0031]: Axle vibration is monitored by a vibration sensor (i.e. an oscillation sensor) to detect the vibration of both a vehicle/truck wheel and an associated vehicle axle, which provides a warning to a truck driver and may prevent hazards and increased damage to vehicle components.)
Regarding claim 21, Bell, in view of White, still further in view of Khatavkar, yet still further in view of Calhoun, yet still further in view of Gagnon discloses or teaches:
The axle-monitoring system as claimed in claim 20, wherein the controller is configured to output a fault message if an evaluation of an acquired physical variable reveals that at least one parameter, acquired the at least one axle, of a physical variable deviates from a specified standard.  (A “fault message” is understood to be the basis for any warning issued a result of a measured parameter 
Regarding claim 27, the claim recites analogous limitations to claim 20 above, while depending only on claim 13 and not also on claim 19.  Thus, claim 27 is broader in scope and is therefore rejected on the same premise and as claim 20.
Regarding claim 28, the claim recites analogous limitations to claim 21 above, while depending only on claim 13 and not also on claim 20.  Thus, claim 28 is broader in scope and is therefore rejected on the same premise and as claim 21.
Regarding claim 30, Bell, in view of White, still further in view of Khatavkar, yet still further in view of Calhoun, yet still further in view of Gagnon discloses or teaches:
The axle-monitoring system as claimed in claim 13, wherein the at least one axle has an axle identifier to which the acquired physical variables can be linked or to which the axles in the chassis of the utility vehicle can be linked, in order to document the continuous history of the at least one axle in the chassis.  (Gagnon: Fig. 3, element 100 (sensors) on element 14 (axles); para. [0057]-[0059]: The data acquisition sensors (100) are mounted on an axles (14) of a truck.  Each sensor has a unique identification code associated with it, which is transmitted to the control box with the sensed.  Thus, the 
The same motivation as described in claim 20 above for combining Bell, in view of White, still further in view of Khatavkar, yet still further in view of Calhoun with Gagnon applies to claim 30, with the additional rationale that the individual methods of Gagnon, such as the one mentioned above, are steps within an overall method that, as a whole, helps to achieve the above-mentioned benefits.
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, in view of White, still further in view of Khatavkar, yet still further in view of Calhoun, yet still further in view of Gagnon, as applied to claim 20, and yet still further in view of Schofield et al. (US 2002/0036830; hereinafter Schofield). 
Regarding claim 22, Bell, in view of White, still further in view of Khatavkar, yet still further in view of Calhoun, yet still further in view of Gagnon discloses or teaches:
	The axle-monitoring system as claimed in claim 20, …
	Bell, in view of White, still further in view of Khatavkar, yet still further in view of Calhoun, yet still further in view of Gagnon does not disclose or teach:
… further comprising:
an access-securing unit configured to limit access to the acquired physical data to selected persons or selected external systems.  
Schofield, solving the same problem of providing secure access to collected vehicle data, teaches:
… further comprising:
an access-securing unit configured to limit access to the acquired physical data to selected persons or selected external systems.  (para. [0111]; and para. [0225]: In order to access compartment 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the axle-monitoring system as claimed in claim 20 of Bell, in view of White, still further in view of Khatavkar, yet still further in view of Calhoun, yet still further in view of Gagnon with the access-securing unit configured to limit access to the acquired physical data to selected persons or selected external systems of Schofield for the benefit of preventing unauthorized users from accessing restricted vehicle data, thereby protecting a vehicle user’s personal data (i.e. captured images of the interior of the vehicle when the user/driver is present).  (Per the language of the claim, the objective of the secure protocol is to limit access of data to selected/desired persons or systems.  Schofield: para. [0225]: Access to collected data is restricted to only authorized personnel.  Since the collected data is of personal nature, being images of a vehicle compartment/interior with potential occupants, limiting access amounts to partially protecting personal information of vehicle occupants.  This same principle is potentially applicable to data collected for a vehicle axle, if the data is considered proprietary and/or confidential, as the claimed security protocol implies.)
Regarding claim 23, Bell, in view of White, still further in view of Khatavkar, yet still further in view of Calhoun, yet still further in view of Gagnon, yet still further in view of Schofield discloses or teaches:
The axle-monitoring system as claimed in claim 22, wherein the at least one axle has an axle identifier to which the acquired physical variables can be linked or to which the axles in the chassis of the utility vehicle can be linked, in order to document the continuous history of the at least one axle in the chassis.  (Gagnon: Fig. 3, element 100 (sensors) on element 14 (axles); para. [0057]-[0059]: The data acquisition sensors (100) are mounted on an axles (14) of a truck.  Each sensor has a unique identification code associated with it, which is transmitted to the control box with the sensed.  Thus, the identification of the individual axles is accomplished by the identification of their individually identified sensors and associated data, such that the detected values can be linked to an axle and historically tracked.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the axle-monitoring system as claimed in claim 22 of Bell, in view of White, still further in view of Khatavkar, yet still further in view of Calhoun with the at least one axle has an axle identifier to which the acquired physical variables can be linked or to which the axles in the chassis of the utility vehicle can be linked, in order to document the continuous history of the at least one axle in the chassis of Gagnon due to the individual methods and/or features of Gagnon, such as the one mentioned above, being steps within an overall method that, as a whole, result in the following general benefits:
Consideration of the features of Gagnon as a whole, by one of ordinary skill in art at the time of the invention, would provide the benefit of preventing unnecessary disabling of the vehicle due to erroneous determination of a disabling condition, by filtering out erroneous data (i.e. passing on data) (Gagnon: para. [0061]).
Consideration of the features of Gagnon as a whole, by one of ordinary skill in the art at the time of the invention, would provide the benefit of further monitoring axle parameters (i.e. axle vibration/oscillation) in order to detect a hazardous wheel condition, consequently alerting a driver of a vehicle and potentially mitigating the hazard and reducing vehicle component damage.  (Bell: para. [0026]; para. [0030]; para. [0033]; and para. [0036]: Different types of axle parameters are generally acquired for use in decision making, comprising wheel/axle speed, pressure of adjacent tires, axle 
Regarding claim 24, Bell, in view of White, still further in view of Khatavkar, yet still further in view of Calhoun, yet still further in view of Gagnon, yet still further in view of Schofield discloses or teaches:
The axle-monitoring system as claimed in claim 23, wherein the axle-monitoring system is connected to a warning system which outputs a warning message after a deviation of a parameter of an acquired physical variable from setpoint values stored in the controller is detected. (Bell: para. [0021]: Audible and/or visual warnings are sent to a vehicle operator via a display screen, and this displayed information is based on comparing (i.e. checking for a deviation) measured conditions (i.e. acquired physical variables) to desired or ideal conditions (i.e. stored setpoint values) for the purpose of adjusting the actual conditions.  The warning alarms and displays presented to a vehicle operator would be serving the purpose of making the operator aware of when measured conditions/parameters are not ideal and are experiencing a deviation.)
Regarding claim 25, Bell, in view of White, still further in view of Khatavkar, yet still further in view of Calhoun, yet still further in view of Gagnon, yet still further in view of Schofield discloses or teaches:
The axle-monitoring system as claimed in claim 24, wherein the axle-monitoring system is mounted on a trailer which is connected to the utility vehicle.  (White: para. [0032]-[0033]: A warning 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the axle-monitoring system as claimed in claim 24 of Bell, in view of White, still further in view of Khatavkar, yet still further in view of Calhoun, yet still further in view of Gagnon, yet still further in view of Schofield with the axle-monitoring system is mounted on a trailer which is connected to the utility vehicle of White due to the individual methods and/or features of White, such as the one mentioned above, being steps within an overall method that, as a whole, result in the following general benefit:
Consideration of the features of White as a whole, by one of ordinary skill in art at the time of the invention, would provide the benefit of further monitoring axle parameters (i.e. axle temperature) in order to be able to provide warnings and allow an operator to take corrective action, thereby reducing vehicle damage.  (Bell: para. [0026]; para. [0030]; para. [0033]; and para. [0036]: Different types of axle parameters are generally acquired for use in decision making, comprising wheel/axle speed, pressure of adjacent tires, axle proximity/suspension height, and weight distribution.  This leads to the conclusion that gathering of many relevant axle parameters is desirable in making decisions related to the axle and tires, and the associated vehicle adjustments.  White: para. [0002]; and para. [0008]: Axle spindle temperature is monitored to warn of undesirable operating conditions for a heavy-duty vehicle (i.e. a utility vehicle), ultimately allowing an operator of the vehicle to take corrective actions and reduce potential damage.)
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bell, in view of White, still further in view of Khatavkar, yet still further in view of Calhoun, as applied to claim 13, and yet still further in view of Schofield.
claim 29, Bell, in view of White, still further in view of Khatavkar, yet still further in view of Calhoun discloses or teaches:
The axle-monitoring system as claimed in claim 13, …
Bell, in view of White, still further in view of Khatavkar, yet still further in view of Calhoun, does not disclose or teach:
… further comprising:
an access-securing unit configured to limit access to the acquired physical data to selected persons or selected external systems.  
Schofield, solving the same problem of providing secure access to collected vehicle data, teaches:
… further comprising:
an access-securing unit configured to limit access to the acquired physical data to selected persons or selected external systems.  (para. [0111]; and para. [0225]: In order to access compartment image data (i.e. acquired physical data: spatial occupation and light sensing) collected for a vehicle compartment/interior, access codes must be entered and verified by security access logic, giving only authorized users (i.e. selected persons) access to the data through an access port and a connected data retrieval system (i.e. a selected external system).)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the axle-monitoring system as claimed in claim 13 of Bell, in view of White, still further in view of Khatavkar, yet still further in view of Calhoun with the access-securing unit configured to limit access to the acquired physical data to selected persons or selected external systems of Schofield for the benefit of preventing unauthorized users from accessing restricted vehicle data, thereby protecting a vehicle user’s personal data (i.e. captured images of the interior of the vehicle when the user/driver is present).  (Per the language of the claim, the objective of the secure 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Delp et al. (US 2017/0096115) teaches an axle temperature monitoring and cooling system.
Mattmann et al. (US 6,874,376) teaches axle shape change detection as a result of a load.
Jebb et al. (US 4,086,576) teaches deflection of an axle is measured when under load using strain gauges.
Gronau et al. (US 2005/0248448) teaches unique wheel identification numbers to associate each wheel with an axle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/M.B./
Examiner, Art Unit 3663
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/28/2022